DETAILED ACTION
	This office action is in response to the application and claims filed on July 31, 2018.  Claims 1-13 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on June 30, 2020, have been considered and made of record (note attached copy of forms PTO-1449).  Note that the three (3) German language references are not considered, as the Examiner is not fluent in German or written German.  Translations should be provided for NPL references #1 - #3 on page 2 of the IDS filed June 30, 2020.

The Examiner notes that the international search report(s) and written opinion(s) have not been cited by any IDS, with the corresponding U.S. Patent documents, Foreign Patent documents, and/or non-patent literature.  Correction is required.

Drawings
The drawings are objected to because the listed drawings are four (4) pages, but page 1 merely recites “Figure 1” at the top of the page.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because only three (3) pages should be provided.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.  The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the listed abstract is too long and merely reiterates claim language.  A shortened, concise abstract is required in reply to this office action.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1, 2, 11, and 12 are objected to because of the following informalities: regarding independent claim 1, the “wavelength” of light or optical signal at which the “optical fiber” in the final section of claim 1 includes such dispersion properties should be added to the claim.  Dispersion of such a fiber is wavelength dependent and should be added for clarity and scope in the claims.  Further regarding claim 1 (and also found in claim 11), the phrase “which differs from the former” should be re-drafted and clarified because it is awkward in the English language.  Regarding claim 2, the placement of the comma after “an optical amplifier” is awkward because the sentence does not read smoothly with such a comma.  Also in claim 2, the use of “they” (“before they are converted”) should be re-drafted as this is awkward in a U.S. Patent claim.  Regarding claim 12, the phrase “for the coherent Raman spectroscopy or microscopy” should omit 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jauregui (Cesar) et al. NPL “Four-Wave mixing based light sources for real-world biomedical applications of coherent Raman microscopy.”  Jauregui et al. NPL was first published on March 14, 2016, but includes other named inventors.  Additionally, it is not clear that all claimed subject matter found in independent claim 1 is fully supported by the earliest priority document (to February 1 and 23, 2016).  
Regarding independent claims 1, and dependent claims 2-13, Jauregui et al. NPL makes obvious the base independent claim.  The Examiner fully incorporates, and agrees with, the logic and provided rationale of the Written Opinion of the ISA found in Sections 2.1.1, 2.1.2, 2.6, and 3.  An English translation of this PCT EP ‘105 “Written Opinion” is found in the current record.  Such document is directly referenced and used with the rejection herein, and all claims 1-13 are rejected for those same reasons because the claim features and prior art also meet each requirement of obviousness under KSR v. Teleflex.  
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschall et al. NPL “Fiber-Based optical parametric oscillator for high resolution coherent anti-Stokes Raman scattering (CARS) microscopy.”  Gottschall et al. NPL was first published on September 3, 2014.  Further of note, it is not clear that all claimed subject matter found in independent claim 1 is fully supported by the earliest priority document (to February 1 and 23, 2016).  
Regarding independent claims 1, and dependent claims 2-13, Gottschall et al. NPL makes obvious the base independent claim.  The Examiner fully incorporates, and agrees with, the logic and provided rationale of the Written Opinion of the ISA found in Sections 2.2, 2.6, and 3.  An English translation of this PCT EP ‘105 “Written Opinion” is found in the current record.  Such document is directly referenced and used with the rejection herein, and all claims 1-13 are rejected for those same reasons because the claim features and prior art also meet each requirement of obviousness under KSR v. Teleflex, 127 S.Ct. 1727 (2007).  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A and N:

-Reference A to Gottschall ‘446 (at least one same named Inventor and same Assignee) uses similar features for the OPO and resonator structure, but does not exactly teach the optical fiber properties or tunable pump laser with repetition frequency.
-Reference N to Hong WO ‘752 is pertinent to a cavity enhanced OPA with full repetition rate.

The Examiner fully incorporates, and agrees with, the logic and provided rationale of the Written Opinion of the ISA found in Sections 2.1.1, 2.1.2, 2.2, 2.6, and 3.  Such document is directly recited to the rejections presented above, and are rejected for those same reasons because the claim features and prior art meet each requirement of obviousness under KSR v. Teleflex, 127 S.Ct. 1727 (2007).  

Applicant may consider making the same amendments as in the EP ‘175 document and prosecution history.  Note the amendments to independent claim 1, and dependent claim 11 as listed on March 25, 2019 and August 28, 2020.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 27, 2022